Citation Nr: 1000262	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran had a period of Active Duty for Training 
(ACDUTRA) as a member of the Texas Army National Guard from 
January 16 to January 30, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit sought.

In a November 2007 decision, the Board denied service 
connection for a mental condition.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), which in December 2008 vacated the Board 
decision and remanded the issue for further consideration, 
based upon a Joint Motion for Remand.

The November 2007 Board decision additionally denied service 
connection for a low back disability; the Court did not 
disturb this determination, and no question remains on appeal 
with regard to that issue.


FINDING OF FACT

A psychiatric condition was not first manifested on active 
duty service, nor was a pre-existing condition chronically 
aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
condition have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment and personnel records, 
Social Security Administration records, assisted the 
appellant in obtaining evidence, and offered the appellant 
the opportunity to give testimony before the Board, which he 
declined.  No VA examination has been performed, and no 
medical opinions obtained.  The evidence of record is 
sufficient for adjudication of the claim.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran enlisted in the Texas Army National Guard 
(TXARNG) in September 1978.  At an examination performed at 
that time, the Veteran affirmatively denied any history of 
depression or excessive worry, or nervous trouble of any 
sort.  No mental health problems or complaints were noted on 
objective examination.  He reported for a period of ACDUTRA 
in January 1979.  Within three days of reporting, on January 
19, records reflect that actions to separate the Veteran from 
service based on fraudulent enlistment were begun.  The 
Veteran had slipped on some ice and fallen, hurting his neck.  
He also reported that he was having severe pain in his neck 
die to an injury incurred in a car accident prior to service.  
He failed to report this injury or continuing problems at the 
time of his entry physical.  The Veteran stated that when he 
had joined the TXARNG, he reported that he had not been 
arrested.  In fact, he had been arrested three times for 
various drug and alcohol offenses, and had been placed on 
probation in February 1978.  The Veteran did not report this 
at enlistment, stating he "was not...of sound mind."  He was 
relieved from ACDUTRA on January 30, 1979, and was separated 
by the TXARNG in June 1979.

There are no medical records covering any period prior to the 
Veteran's military service.  However, in connection with 
repeated claims and appeals before the Social Security 
Administration for disability benefits, the Veteran has 
consistently alleged that he was always a loner, and he had 
problems with authority.  Several times he stated he had some 
kind of psychiatric condition since childhood or puberty.  In 
April 1981, the Veteran was involved in motorcycle accident, 
and medical records reflect that he soon after began 
experiencing exacerbated psychiatric symptoms.  He threatened 
suicide on several occasions, and became paranoid in many 
respects.  The Veteran maintained that his psychiatric 
problems dated from his accident.  One examiner opined in 
August 1982 that the Veteran had a moderately severe 
personality disorder for many years, and that the stress of 
the 1981 accident caused depression and exacerbation of 
psychiatric symptoms.  In 1983, the Veteran was diagnosed 
with an atypical psychosis.

Social Security Administration records include several 
comments by the Veteran regarding his military service.  At a 
psychiatric examination conducted in February 1982 by Dr. 
BGB, the Veteran reported that he had been in the Army for 
two weeks, but left "at the convenience of the government" 
because he had a past criminal record.  

In March 1999, the Veteran stated that "he has had 
psychiatric problems since childhood."  The examining doctor 
commented that the Veteran was "very vague" when asked for 
details, and was vague about many things in his reported 
mental health history.  The Veteran stated that he had been 
separated from the Army after two weeks for "losing focus."  
The examiner noted that "fear of losing disability 
[benefits]" was a motivating stressor for the Veteran.  
Dysthymic disorder, a possible learning disability, and a 
schizotypal personality disorder with paranoid 
characteristics were diagnosed.

In his June 2005 substantive appeal, the Veteran again 
reported a history of suicide attempt, some undefined period 
after separating from service because he could not keep a 
job.  This statement was made in the context of reporting 
pain from a preexisting back or neck condition, for which he 
stated he required medication in service.  The physical 
injuries interfered with employment.

The Veteran argues that the evidence of record establishes 
the presence of a psychiatric disorder prior to his 
enlistment in the TXARNG.  This disorder was then chronically 
aggravated by the stress of military service.  No specific 
incident or event is alleged; the Veteran maintains only that 
he was in a stressful environment.

The evidence of record does establish that the Veteran had a 
pre-existing, if undiagnosed, psychiatric disorder prior to 
his enlistment.  The Veteran is competent to report his 
feeling of isolation and depression, and several doctors have 
opined that his described attitudes and behaviors are 
indicative of a personality disorder. 

However, the competent lay and medical evidence of record 
also very clearly establish that any pre-existing psychiatric 
disorder was not aggravated by military service.  A 
personality disorder is not itself a service connectable 
disability.  38 C.F.R. § 3.303(c).  Acquired psychiatric 
conditions stemming from such disorder may be service 
connectable on the basis of aggravation, as is alleged here.

Service records reveal no complaints of contemporaneous 
psychiatric or emotional problems, nor do they indicate any 
increase in the severity of any pre-existing disability.  If 
anything, service records demonstrate improvement in the 
Veteran's mental health as a result of ACDUTRA.  He stated 
that when he enlisted in September 1978, he was not of sound 
mind.  His in-service admission of his falsehood in denying a 
criminal record would appear to signal a return to his 
senses, not a deterioration of his mental state.  His 
discharge was not based on psychiatric problems; it was based 
on his unreported criminal record and his pre-existing 
orthopedic problems.  In the absence of any showing of an 
increase in disability during service, the presumption of 
aggravation is not applicable.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Moreover, numerous doctors have found, based upon the 
Veteran's own statements and his medical records of 
treatment, that his increase in psychiatric problems did not 
begin until at least April 1981, following his post-service 
accident and injury.  It was this post-service incident which 
triggered the underlying personality disorder and lead to the 
development of secondary anxiety and depressive conditions.

No doctor or other medical professional has related the 
Veteran's current psychiatric disability to service, either 
directly or on the basis of aggravation.  Numerous doctors 
and the Veteran himself have repeatedly associated the onset 
of symptoms of an acquired psychiatric disorder with a post-
service accident and injuries.  While the Veteran has 
requested a VA examination to obtain yet another medical 
opinion, no such is required in light of such a weight of 
evidence.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for a psychiatric condition is denied...



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


